DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 11/27/2020.  Claims 14 and 16 have been cancelled by the applicant. Claim 21-22 objected too. Claims 1-13, 15, 17-20 and 23- newly added 26 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/27/2020, with respect to claims 1 and 15 have been fully considered and are persuasive. Specifically the applicant further amended the claims to distinguish from the current prior art available.  The rejections of claims 1-13, 15, 17-20 and 23-25 are hereby withdrawn.

Allowable Subject Matter
Claims (insert claim numbers) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest coupling mechanism “wherein the second coupling member may couple with the first coupling member at multiple positions along a length of the curved strip and wherein the first and second coupling members are configured for magnetic coupling, whereby the first coupling member and the second coupling member may be adjustably orientated relative to one another about at least one axis, wherein the first coupling member is attached to or associated with or configured for attachment to a housing for a lighting apparatus and the second coupling member is attached to or associated with or configured for attachment to a lighting mount” in combination with other features of the present claimed invention.
Regarding claims 2-13, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 15, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 15;specifically, the prior art fails to teach or suggest a lighting apparatus “wherein the second coupling member may couple with the first coupling member at multiple positions along a length of the curved strip and wherein the first and second coupling members are configured for magnetic coupling ,whereby the first coupling member and the second coupling member may be adjustably orientated relative to one another about at least one axis, wherein the first coupling member is attached to the housing and the second coupling member is attached to the lighting mount” in combination with other features of the present claimed invention.
Regarding claims 17-26, these claims are allowable for the reasons given for claim 15 and because of their dependency status on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879